        Case 2:16-cr-00047-KJD-VCF Document 70 Filed 12/14/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:16-cr-00047-KJD-VCF
 4
                  Plaintiff,                      Order Granting Second
 5
                                                  Stipulation to Continue
 6         v.                                     Revocation Hearing

 7   Xzavione Taylor,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the revocation hearing.
12
           IT IS THEREFORE ORDERED that the revocation hearing currently
13
     scheduled for December 15, 2020, at 10:30 a.m. is vacated and continued to
14
      January 26, 2021 at ___:___
     __________________    11 00 __.m
                                  a
15
                            14 2020.
           DATED: December ____,
16
17
18                                         Kent J. Dawson
                                           Senior United States District Judge
19
20
21
22
23
24
25
26
                                              3
